The indictment in this case charged the defendant with the offense of rape. A capital felony.
Upon the trial in the court below, after due and regular proceedings, the accused was convicted of rape as charged in the indictment and his punishment was fixed at imprisonment for a period of ten years. Judgment of conviction was duly pronounced and entered, and the court sentenced the defendant to the penitentiary for ten years.
The appeal is upon the record only. No testimony is contained in the transcript, hence the only question for our consideration is the regularity of the proceedings during the trial of this case in the court below. Upon an examination of the record upon this question we find that no error is apparent on the record. It follows therefore, that the judgment of conviction from which this appeal was taken must stand affirmed.
Affirmed.